DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the Pre-Appeal decision filed 11/4/21, the 35 USC 112 and 103 rejections have been withdrawn, however, the following rejections have been necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,2,8,10-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041).
Yakubo et al. (2017/0221640) teaches a method of producing titanium oxide 
Yakubo et al. (2017/0221640) fails to teach the treating to be by EMR and at a temperature of from 1000-2000C.
Jackrel et al. (2012/0270363) teaches heating a coated dispersion layer by laser beams, heat or IR lamps to fro the film [0097],[0133].
Tucker et al. (2011/0053041) teaches similar copper based composition whereby the sintering temperatures (claimed surface temperature) are between 1200-1330C [0006]-[0009].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Yakubo et al. (2017/0221640) process by substituting the calcinating step for a sintering step as the claimed 1000C-2000C as evidenced by Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) with the expectation of achieving similar success.
Regarding claim 2, the D50 is as low as 10 nm [0059].
Regarding claim 8, the object is a solar cell (fuel cell) (abstract), catalyst [0002], [0050] and electrode [0087].  
Regarding claims 10 and 11, the dispersion includes a solvent, binder and titanium particles and the solvent is an alcohol such as methanol, ethanol, etc. [0067],[0074]-[0075], [0126]. 
Regarding claim 12, the particles are titanium (abstract).
Regarding claim 13, the coating is dried before calcined [0078].
Regarding claims 18 and 19, Liu et al. (2014/0220732) teaches treating is by an EMR process including Suematsu et al. (2019/0047258).


Claim 5,7,15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) in combination Rhee et al. (2019/0051906).
Features detailed above concerning the teachings of Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) are incorporated here.
Yakubo et al. (2017/0221640) fails to teach the claimed particle ratio of D90/D10, thickness of the layer and measuring particle distribution by light scattering. 
Rhee et al. (2019/0051906) teaches a similar dispersion coating to form a layer whereby the particle size distribution is measured by laser diffraction [0055], particles ratio of D90/D10 of 4 [0057] and thickness of 1 micron of more [0132].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) to include the claimed particle ratio D90/D10, thickness of layer and measurement of particles as evidenced by Rhee et al. (2019/0051906) with the expectation of achieving similar success.
Regarding claim 15, Yakubo et al. (2017/0221640) fails to specifically teach the heating duration but it would have been within the skill of one practicing the invention to have calcined for the claimed amount to produce the film absent a showing of criticality thereof.

Claims 4,6,14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) in combination Rhee et al. (2019/0051906) in combination with Ida et al. (2016/0167130).
Features detailed above concerning the teachings of Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) in combination Rhee et al. (2019/0051906) are incorporated here.
Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) in combination Rhee et al. (2019/0051906) fail to teach heating the dispersion prior to applying as a coating.
Ida et al. (2016/0167130) teaches a similar dispersion including D10 and D90 particle diameter whereby the base substrate is heated to form the coating film [0022],[0105].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) in combination Rhee et al. (2019/0051906) process to include heating the substrate to form the coating at a temperature of 80C as evidenced by Ida et al. (2016/0167130) with the expectation of forming the film.  
Regarding claims 4 and 6, Ida et al. (2016/0167130) teaches the D10 and D90 particle sizes to be 10-300nm [0022].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) in combination Rhee et al. (2019/0051906) in combination with Cartt et al. (2009/0130216).
Features detailed above concerning the teachings of Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) in combination Rhee et al. (2019/0051906)are incorporated here.
Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) in combination Rhee et al. (2019/0051906) fail to teach a bimodal distribution whereby one mode is at least 5 to 10 times larger than a second mode.
Cartt et al. (2009/0130216) teaches a multimodal particulate formulation whereby a first mode of 50-1000 nm and a second mode of 1,000nm-10,000 nm which is greater than 10 times the first mode larger than the second mode [0036].
Therefore it would have been obvious for one skilled in the art to have modified Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) in combination Rhee et al. (2019/0051906) to include a bimodal distribution with a first mode at least 10 times as large as the second mode calcination process to include laser and IR lamps to form the films as evidenced by Cartt et al. (2009/0130216) with the expectation of achieving similar success of forming a uniform dispersion and subsequently a film.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) in combination Rhee et al. (2019/0051906) in combination with Kayama et al. (2009/0014062).
Features detailed above concerning the teachings of Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) in combination Rhee et al. (2019/0051906) are incorporated here.
Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) in combination Rhee et al. (2019/0051906) fail to teach a dispersion having no binder and a surfactant and dispersant.
Kayama et al. (2009/0014062) teaches a similar dispersion whereby a binder can be included or not in the dispersion [0243].
Therefore it would have been obvious for one skilled in the art to have modified Yakubo et al. (2017/0221640) in combination with Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) in combination Rhee et al. (2019/0051906) to include a bimodal distribution with a first mode at least 10 times as large as the second mode calcination process to include laser and IR lamps to form the films as evidenced by Kayama et al. (2009/0014062) with the expectation of achieving similar success of forming a dispersion and subsequently a film.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any 

Applicant argued prior art fails to teach treat by EMR and at the claimed temperature.
The Examiner agrees and has applied Jackrel et al. (2012/0270363) and Tucker et al. (2011/0053041) to teach the claimed EMR sintering and the sintering temperatures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715